 


109 HR 3943 IH: To postpone the enforcement of new rules governing rest periods for truck drivers using sleeper berths until January 1, 2006.
U.S. House of Representatives
2005-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3943 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2005 
Mr. Young of Alaska (for himself, Mr. Petri, Mr. DeFazio, Mr. Sessions, Mrs. Emerson, Mr. Matheson, Mr. Buyer, Mr. Boehner, Mr. Simpson, Mr. Sodrel, Mr. McCaul of Texas, Mr. Wilson of South Carolina, Mr. Marchant, and Mr. Bishop of Utah) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To postpone the enforcement of new rules governing rest periods for truck drivers using sleeper berths until January 1, 2006. 
 
 
1.FindingsCongress finds the following: 
(1)On August 25, 2005, the Federal Motor Carrier Safety Administration published a new rule governing rest periods for truck drivers using sleeper berths. 
(2)The rule imposes significant new restrictions on sleeper berth operations, necessitating the retraining of truck drivers and the adjustment of shipment pick-up and delivery schedules. 
(3)The trucking industry will not be able to retrain all drivers and adjust shipping schedules until the end of calendar year 2005. However, the rule is scheduled to become effective and fully enforceable by State officials on October 1, 2005. 
(4)The Federal Motor Carrier Safety Administration cannot establish an enforcement date for the rule that is later than the effective date because Federal legislation passed in 2004 requires that the new rule be made effective no later than October 1, 2005.  
(5)It would be unwise and irresponsible to subject truck drivers and motor carriers to fines, citations, and out-of-service violations because they have not been given adequate time to understand and comply with the new sleeper berth rule. 
(6)Although the Federal Motor Carrier Safety Administration has issued “soft enforcement” guidance, State enforcement officials are not bound by this guidance and beginning October 1, 2005, will still have the authority to fully enforce the new rule. 
(7)Congress should allow the rule to become effective on October 1, 2005, but postpone the enforcement date to January 1, 2006, to provide a reasonable amount of time to achieve compliance with the new sleeper berth rule. 
2.Enforcement date for new hours of service ruleThe provisions of section 395.1(g)(1) of title 49, Code of Federal Regulations, contained in the final rule published by the Federal Motor Carrier Safety Administration on August 25, 2005 (70 Fed. Reg. 50071–50072; relating to property-carrying commercial motor vehicles equipped with sleeper berths) shall become enforceable on January 1, 2006, and until such date the provisions of section 395.1(g)(1) of that title, as in effect as of January 4, 2004, and any compatible State law, shall remain in effect and enforceable.  
 
